DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-2, 9-11 and 18-19 have been amended and are hereby entered.
Claims 1-20 are pending and have been examined. 
This action is made FINAL.
Response to Arguments
Applicant's arguments filed August 20, 2022 have been fully considered but they are not persuasive. 
Regarding to the applicant's arguments of the patent eligibility under 35 U.S.C. § 101, on pages 11-27, in which independent claims set 1, 10 and 19 and its pending claims recite the abstract idea of a certain method of organizing human activity under “Commercial interactions or legal interactions” and “managing personal behavior or relationships” (Step 2A-Prong 1), and additional elements that integrates the judicial exception into a practical application (Step 2A-Prong 2 and Step 2B) under the improvement in the functioning of a computer, or an improvement to other technology or technical field (with an “inventive concept”), the applicant’s arguments are not persuasive and the examiner respectfully disagrees for the following reasons: 

For Step 2A-Prong 1 starting in p. 11: The applicant argues that the following new limitations recited in the amended claim set 1, 10 and 19 and its features “are not directed to the abstract idea of a method of organizing human activity in the form of engaging in commercial or legal interactions” as “the claimed invention's "character as a whole" is directed to a method for generating recommendation for a user based on the causes the user believes in”. Thus, is not directed to an abstract idea. However, this is not how an examiner concludes that the claimed invention and its pending claims are part of an abstract idea. Firstly, the pending claims were analyzed and “evaluated after determining what [the] applicant has invented by reviewing the entire application disclosure and construing the claims in accordance with their broadest reasonable interpretation (BRI)” for Step 2A-Prong 2 (See MPEP § 2106, subsection II, for more information about the importance of understanding what the applicant has invented, and MPEP § 2111 for more information about the BRI). Thus, it was still considered that the amended claims and its limitation steps as a whole and individually were directed to “engaging in commercial interactions or legal interactions” and in “managing personal behavior or relationships”. Because these steps are involving legal obligations of reporting to the user or consumer the required “product or service and its review data” (complying with law enforcement such as Federal Trade Commission (FTC) Act, Lanham Act and Dodd-Frank Wall Street Reform and Consumer Protection Act to avoid having false advertisements and unfair or deceptive practices) and as well as managing marketing and sales activities and their respective user behaviors that promote quality of product or service through well rated recommendations between consumers.   

For Step 2A-Prong 2 starting in p. 13: The applicant argues that the claims include other additional elements that integrate the alleged judicial exception into a practical application because the amended claims are “rooted in computer technology and overcomes limitations with respect to manual, ineffective, and time-consuming way of analyzing news feed data and social feed data for determining stand of each organization and stand of the user on one or more socio-ethical causes” and in where these pending claims “clearly offer technical solution to a problem where in the age of information, the amount of written material encountered each day from the news feed data and the social feed data may simply be beyond processing capacity of humans, such as a user”. This is because on p.15 the applicant believes it “assist consumers (users) by choosing brands whose stand on values connect to values of consumers and thereby, the need for delivering a highly personalized experience to consumers when the consumers are about to make a purchase online” as it “may generate recommendations without human intervention, to prevent influence of unfair support or biasness”. However, when specifically examining the functions of the amended step limitations in claims 1, 10 and 19 for the “capturing” of product/service data (including product or service’s brand data) from different organizations to “determine” the “news feed data and social feed data from a set of online platforms” and analyze the organization and user stand with respect to the data” to discover the “socio-ethical causes that generate interest of the user” which are “automatically and dynamically identified at time of an online browsing session by the user” to then “match” the data with their corresponding user and send them an organization’s “product or service offer”  based on the associated data is further describing the abstract idea by applying computer aided hardware that can efficiently automate these steps. In other words, the abstract idea described in independent claims 1, 10 and 19 and its additional elements, while also evaluating dependent claims 5 and 7 (recommendation device (from claim 1); a processor; and a memory communicatively coupled to the processor (from claim 10) and a non-transitory computer-readable medium (from claim 19) first user interface and a second interface user (from claims 5 and 7)), were implemented with computer’s software and hardware, which were merely used as a tool (or its “applying it” to a generic computer). Thus, these limitations do not serve to improve technology or the “computer” technology area (See MPEP § 2106.05(f)). Meaning that the computer functioning is not being improved or there isn’t an improvement without referencing to what is well-understood, routine, conventional activity (e.g. implementing the use of ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data)) or is reciting the limitation steps in a very general or broad manner that is a “bare assertion of an the improvement [that] would be apparent to one of ordinary skill in the art” when comparing them to its specifications (See MPEP 2106.04(d)(1)). 

Similarly, the applicant argues on p.18 – 19 that the claimed invention is “not directed merely to an outcome or a result” as it “provides for an overall improved process of assisting consumers by providing recommendations to choose brands whose stand on values connect to values of consumers (users) when the consumers are about to make a purchase online” and because these amended limitations “depict a concrete series of specific rules and steps, that when followed result in a tangible outcome”. However, claiming the function in a broad and un-specific manner for these functional steps: “capturing” data, “determining news feed and social data from online platforms” (e.g. data mining) to “analyze” and “match” the data and their respective users based on the “user and organization stands on “socio-ethical causes” of “interest” to “match” and send “product or services offers” to the consumer during an “online browsing session”, do not amount to significantly more than further describing the abstract idea already identified as these are also considered well-understood, routine, conventional activity in the realms of advertisement technology and could merely amount to data classification and/or filtering to summarize “curated boycott lists on the social, ethical and environmental behavior of companies, free from any bias and keeping up with who to boycott and why to boycott” (from applicant arguments in p. 22) as these are specified at a high level of generality. Thus, this claimed invention in its entirety, is focused on the result of its application, which merely outputs a recommendation based on an analysis from the gathered data and no other significant steps would amount more than the judicial exception or abstract idea to be eligible at Step 2A-Prong 2. Finally, and for the same reasons the claimed invention also does not provide an “inventive concept” which “can be found in the non-conventional and non-generic arrangement of components that are individually well-known and conventional”, failing Step 2B as well (See MPEP 2106.05). 

Thus, the examiner respectfully disagrees, and maintains 35 USC § 101 rejection for these pending claims.
Regarding to the applicant's arguments of rejection under 35 USC § 102(a)(1) for the independent claims set 1, 10 and 19 and their dependent claims on pages 28 – 34: The applicant’s arguments regarding these amended limitation steps in the pending claims are not persuasive for the following reasons:
On page 28: The applicant argues that Publicover “fail[s] to teach, disclose or suggest analyzing the at least one of the news feed data and the social feed data to determine stand of each organization and stand of the user on one or more socio-ethical causes, wherein the one or more socio-ethical causes that generate interest of the user are automatically and dynamically identified at time of an online browsing session by the user” because this reference “prompts the user to manually supply information when one or more of the sources of information poorly correlates with attributes of user profile” and therefore, it have been “mischaracterized” by the examiner. However, under the Broadest Reasonable Interpretation (BRI) the examiner respectfully disagrees as this particular limitation “analysis” of “news feed and social feed data” to determine the “stand” or posture that a “user” and an “organization” have in common to be identified when the user is browsing online is taught by Publicover when its “Arkiïs™” system can collect data sources which include the user’s “politic views”, “religion”, “Facebook posts and likes”, “Internet browsing history pages visited and bookmarks”, among other types of data (See ¶0261- ¶0296; for other “business users” which include “Philosophical vision and goals of the company”, refer to ¶0308 - ¶0320), although the system can extend the collection of data by requesting user’s input as referenced in ¶0335. 
As for the analysis to “match” a user and an organization “posture”, which is reflected through their content, Publicover teaches the use of “an adaptive algorithm and statistical analysis” used to “match” a user’s “interests and objectives”, which can be “likeminded humor critics” to only consume this type of content given by the organization (see ¶0350). Moreover, the system takes into consideration the “causes the [user] find important”, the user “social media content and account” is also collected (see ¶0391 – 392), and their “contextual information” (see ¶0503) which can receive “targeted advertising” as groups based on the user’s “values, ethics or standards” (see ¶0150 and ¶0388). 

Also, on page 31: Finally, the applicant argues that “cited references fail to teach, disclose or suggest controlling user equipment associated with the user during the online browsing session involving at least one of a product and a service offered by at least one of the set of organizations, based on the match data.” as Publicover “merely discloses that a plug-in may be added by a user in the browser to automatically replace internet advertisements with targeted advertisements based on the user's profile.” However, this argument is not persuasive because under BRI and following the broadly recited limitation of “controlling, by the recommendation device, user equipment associated with the user during the online browsing session involving at least one of a product and a service offered by at least one of the set of organizations, based on the match data”, Publicover does satisfy this limitation step when teaching an example of a user that is a minor in which his parents configured the “Arkiïs™” system and their child profile to automatically encourage their kid through other companies content that meets their family moral values and beliefs as the skateboard recommended to the kid based on being a “safe” product from a company that meets the “educational component” configured by the child’s parents (see ¶0229). Similarly, a user can also, install a “plug-in” that can collect their data while the user is browsing on the internet to recommend company’s product and content that aligns to their values as well (see ¶0231), which such configuration implies the “control” of a user’s device to suggest product or service offers based on “match data” or data that both a business user and a user have in common by offering the aligned content desired, as taught by Publicover in ¶0233-0235. 

Therefore, the examiner respectfully disagrees, and maintains 35 USC § 103 rejection for these pending claims.
Claim Rejections - 35 USC § 101
       35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 20  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Firstly, it should be stated that claim 10 is being used as the most representative of the independent claims set 1, 10 and 19. Step 1: the claimed invention falls under statutory categories of a process, a machine, and an article of manufacture. However, Step 2A Prong 1: the abstract idea is defined by the elements of: 
capture organization data with respect to a set of organizations and user data with respect to the user, wherein the organization data comprises at least one of brand data, product data, and services data for each organization from the set of organizations, and wherein the user data comprises a profile of the user; 
determine at least one of news feed data and social feed data from a set of online platforms, based on the organization data and the user data; 
analyse the at least one of the news feed data and the social feed data to determine stand of each organization and stand of the user on one or more socio-ethical causes wherein the one or more socio-ethical causes that generate interest of the user are automatically and dynamically identified at time of an online browsing session by the user; 
determine match data associated with the user for a predefined time period, based on the user data, the organization data, and the analysis of the at least one of the news feed data and the social feed data; and 
control …associated with the user during the online browsing session involving at least one of a product and a service offered by at least one of the set of organizations, based on the match data.

These limitations, describe a method and a system and a non-transitory computer-readable medium for identifying and analyzing user information to render a recommendation based on their socio-ethical stand, demographics, activities, values and believes regarding to the corporate social responsibility of a business and their product or service sold online. Thus, these limitations are directed to the abstract idea of a certain method of organizing human activity in the form of “engaging in commercial or legal interactions” by evaluating businesses products or services with respect to user’s information to manage a marketing and sales activities and behaviors to promote well informed decisions when purchasing their products or services. As disclosed in the specification in ¶051, this invention “may generate recommendations by taking into account the most desirable user behavior from organization's pre-configured stand and user's stated stand on socio-ethical causes”. Finally, this abstract idea can be directed to “managing personal behavior or relationships” by evaluating and rating business’ commercial, ethical and social activities to recommend the decision of buying a business’ product or supporting their respective business perspectives or not and consequently drive consumer’s purchasing behaviors.

Step 2A Prong 2: The judicial exception is not integrated into a practical application, because the claim set 1, 10 and 19 as a whole, while looking for their additional element(s) of recommendation device (from claim 1); user equipment (claims 1 and 10); a processor; and a memory communicatively coupled to the processor (from claim 10) and a non-transitory computer-readable medium (from claim 19) individually and in combination, merely is used as a tool to perform the abstract idea (refer to MPEP 2106.05f) and are not functionally related to the claimed process other than a recitation to intended use or field of use (MPEP 2106.05(h)) after the fact that is directed to an abstract idea that does not integrate a judicial exception into a practical application or provide significantly more. Therefore, this is indicative of the fact that the claim set has not integrated the abstract idea into a practical application and therefore, the claims are found to be directed to the abstract idea identified by the examiner.

As for dependent claims 5 and 7, they recite the additional element(s) of a first user interface and a second interface user, respectively which are merely used as a tool to perform the abstract idea. Thus, they amounts no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)) and/or links to computer implementing the use of ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components (refer to MPEP 2106.05f (2)) and these additional element(s) does not integrate the abstract idea into a practical application because it/they do(es) not impose any meaningful limits on practicing the abstract idea. The(se) claim(s) are directed to an abstract idea.

Step 2B: For claims 1, 5, 7, 10 and 19, these claims recite the additional elements: recommendation device (from claim 1); a processor; and a memory communicatively coupled to the processor (from claim 10) and a non-transitory computer-readable medium (from claim 19) first user interface and a second interface user (from claims 5 and 7) and these are not sufficient to amount significantly more than the judicial exception. Meaning, that there are no additional element(s) claimed in the dependent claims that could be significantly more than the judicial exception, but rather, further recites the abstract idea. As indicated in Step 2A Prong 2, the additional element(s) in the claims are merely, using a generic computer device and/or computing technologies to perform an abstract idea that does not constitute a practical application and only amounts to a mere instruction to practice the invention. Thus, this not render the claims as being eligible (refer to MPEP 2106.05(f) and 2106.05(h). The rationale set forth for the 2nd prong of the eligibility test above is also applicable and re-evaluated in step 2B, thus being sufficient for its rejection basis as not patent eligible and by being consistent with the recently issued 2019 PEG.

For dependent claims 2-9, 11-18 and 20, these cover or fall under the same abstract idea of a method of organizing human activity. They describe additional limitations steps of:
Claims 2, 3, 9, 11, 12, 18 and 20: further describes the abstract idea of the recommendation method and the use of a “sentiment analysis model” used to analyze “news feed data and the social feed data” and extract “socio-ethical causes” with a “topic discovery model” to render a product or service recommendation to a user equipment which can either be positive, neutral or negative. Thus, being directed to the abstract idea group of “managing personal behavior or relationships or interactions between people” and “engaging in commercial or legal interactions” as it is evaluating a user’s sentiment towards products or services to manage marketing and sales activities and their behaviors towards the product or service to promote well informed decisions when purchasing them based on sale contracts and agreements.
Claims 4 – 8 and 13 – 17: further describes the abstract idea of the recommendation method and the user’s data and preferences based on their browsing history, social “stand” (“socio-ethical causes, demographics, social media profile or website and relationships or corporate social responsibility data”) and their responsiveness to the information through a vote, which is weighted by the system and can be a “pro-stand, an anti-stand and a neutral stand” that clearly directs to the “management of personal interactions with people” as well for evaluating and rating business’ commercial, ethical and social activities to recommend the decision through user behavior and drive sales activities.

Therefore, the additional elements previously mentioned above, are nothing more than descriptive language about the elements that define the abstract idea, and these claims remain rejected under 101 as well. 

Claim Rejections - 35 USC § 102
       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

     Claims 1 - 8, 10 - 17 and 19 - 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Publicover (U.S. Pub No. 20160253710 A1). 
Regarding claims 1, 10 and 19: 
A method for generating recommendation for a user, the method comprising: (claim 1)
A system for generating recommendation for a user, the system comprising: (claim 10)
A non-transitory computer-readable medium storing computer-executable instruction for generating recommendation for a user, the computer-executable instructions configured for: (claim 19)
The independent claim set is being represented by claim 1
Publicover teaches:
a processor; and (claim 10) (“With reference to FIG. 32, the computing system 3200 includes one or more processing units 3210, 3215.” ¶0520; Figs 32 (3210)) Examiner note: Also, refer to ¶0529 for mobile device processors details.
a memory communicatively coupled to the processor, wherein the memory stores processor-executable instructions, which, on execution, causes the processor to: (claim 10) (“…and memory 3220, 3225. In FIG. 32, this basic configuration 3230 is included within a dashed line. The processing units 3210, 3215 execute computer-executable instructions.” ¶0520; Figs 32 (3220 and 3225)) Examiner note: Also, refer to ¶0530 for mobile device memory details.
capturing, by a recommendation device, organization data with respect to a set of organizations and user data with respect to the user, wherein the organization data comprises at least one of brand data, product data, and services data for each organization from the set of organizations, (“The Content selector 208 receives Content 206 and retrieves from the User Profile consumption preferences that indicate goods and services that the User prefers.” ¶0157; Figs 3 (208, 206 and 202)) Examiner note: Also, refer to ¶0307-309 and ¶0071 for “Business User Profiles” details.
and wherein the user data comprises a profile of the user; (“Profile information can include information about a User voluntarily uploaded by the same User for targeting purposes, it can also include User authorized aggregation of information collected from disparate sources, and it can omit information deleted by a User” ¶0150; Fig 2 (202)) Examiner note: Also, refer to ¶0155 for a consumer’s “profile information” details and ¶0033 for “user profile data” details.
determining, by the recommendation device, at least one of news feed data and social feed data from a set of online platforms, based on the organization data and the user data; (“In FIG. 18 Profile Information 1800 together with Contextual Information 1820 are applied to Content Meta Information 1810 (e.g. certifications, certifiers, reviews, reviewers, Product, etc.) in the Content Ranking/Filtering Engine 1830 to find the Highest Ranked Content 1840 for transmission to the User.” ¶0348; Fig 18 (1830)) Examiner note: Also, refer to ¶0348 for examples details.
analysing, by the recommendation device, the at least one of the news feed data and the social feed data to determine stand of each organization and stand of the user on one or more socio-ethical causes; wherein the one or more socio-ethical causes that generate interest of the user are automatically and dynamically identified at time of an online browsing session by the user;  (“Arkiïs™ may deduce which aspects of a User's Profile are not easily automatically built from collected data sources and occasionally prompt the User to fill in some of these details. For example, a large portion of a User's Profile may be automatically built from the details of their purchasing histories, but statistical analysis may show that purchase histories poorly correlates with a User's political preferences, therefore, a User may be asked to manually supply information about their political ideology such as illustrated in FIG. 11 data entered manually by User on web page 1120, data entered manually by User on telephone call prompt tree 1130, or data entered manually by User on mobile device app 1140.” ¶0335; “In a preferred embodiment, the grading system uses an adaptive algorithm and statistical analysis to predict how well Content matches your interests and objectives. Additionally, a User may choose to follow the recommendations of other Users they trust. For example, a User may select likeminded humor critics in their Profile and only consume Content that has been previously reviewed by one of these critics that they trust and given a positive rating in the humor dimension.” ¶0350; Fig 7 (710); Fig 11 (1110, 1120, 1140 and 1150); Fig 12 and Fig 15 (1550)) Examiner note: Under BRI, and in light of the applicant specifications in ¶029, the analysis news feed and social feed data has been interpreted as the “uses an adaptive algorithm and statistical analysis” used to “match” a user’s “interests and objectives”, which can be “likeminded humor critics” as the example above to only consume this type of content given by the organization. Moreover, the system takes into consideration the “causes the [user] find important”, the user “social media content and account” is also collected (see ¶0391 – 392), details of the “user profile” (see ¶0328 and ¶0340) and their “contextual information” (see ¶0503) which can receive “targeted advertising” as groups based on the user’s “values, ethics or standards” (see ¶0150 and ¶0388). Finally, refer to ¶0430 for automatic identification of “matching interests”.
determining, by the recommendation device, match data associated with the user for a predefined time period, based on the user data, the organization data, and the analysis of the at least one of the news feed data and the social feed data; and (“The Arkiïs™ servers identify matches for the User (750) based upon in part upon their User Profile database (720) such as their current location and current time and the Goods & Services Provider Profile database (730) such as store locations, Products, prices, shelf information, services, hours, and interests.” ¶0215; Fig 7 (710); Fig 12) Examiner note: Also, refer to ¶0350 for content matching details, ¶0335 and ¶0640 for “user profile” matching details based on similarities and ¶0369 for an example.
controlling, by the recommendation device, user equipment associated with the user during the online browsing session involving at least one of a product and a service offered by at least one of the set of organizations, based on the match data. (“Joey is nine years old and has recently become interested in skateboarding. His parents have configured Joey's Arkiïs™ Profile to require in varying degrees that all Content include things that encourage him to think and act in ways that enhances his moral, physical, and mental abilities. So his parents have configured his Profile online to require that all advertising include an educational component that is approved by one of the third party non-governmental organizations they designate. JumpSport® has recently come out with a safer skateboard design for children and has an approved educational advertisement to target Joey's professed interest in buying his first skateboard…” ¶0229; “Users may add a plug-in to their browser that automatically replaces Internet ads with more highly targeted Arkiïs™ ads. This may be done similarly to how the Adblock Plus or AdBlock plug-ins block advertising on web pages displayed in a browser—for example, by intercepting requests from the browser to particular domains, hiding advertisements based on CSS formatting, hiding page elements which fit the dimensions of standard web advertisements, or hiding page elements whose source domain is recognized to be for advertising (e.g. doubleclick.net). However, instead of blocking, the ads are substituted with Arkiïs™ ads based upon the User's Profile and the layout position and dimensions of each ad being replaced” ¶0231; Fig 7 (740)) Examiner note: Also, refer to ¶0215-216 regarding alerts and recommendations made by the “Arkiïs™” system, ¶0232-235 for more examples.

Regarding claims 2 and 11: 
Publicover, as shown in the rejection above, discloses the limitations of claims 1, 8 and 15.
Publicover further teaches:
wherein the at least one of the news feed data and the social feed data is analysed based on a machine-learning based sentiment analysis model. (“In a preferred embodiment, the grading system uses an adaptive algorithm and statistical analysis to predict how well Content matches your interests and objectives. Additionally, a User may choose to follow the recommendations of other Users they trust.” ¶0350; Fig 18 (1830)) Examiner note: Under the Broadest Reasonable Interpretation (BRI) and in light of the applicant’s specifications specifically in ¶031, the machine-learning based sentiment analysis model is being interpreted as the “grading system[‘s]…adaptive algorithm”. Also, refer to ¶0352-353 for more details and ¶0345 for “neural network” based technology used in this invention to execute “algorithms” which are part of Machine Learning (ML) technology.

Regarding claims 3, 12 and 20: 
Publicover, as shown in the rejection above, discloses the limitations of claims 1, 8 and 15.
Publicover further teaches:
wherein controlling the user equipment comprises rendering a recommendation on the user equipment with respect to the at least one of the product and the service by the at least one of the set of organizations, and wherein the recommendation corresponds to one of a positive recommendation, a neutral recommendation, or a negative recommendation. (“For example, a User may select likeminded humor critics in their Profile and only consume Content that has been previously reviewed by one of these critics that they trust and given a positive rating in the humor dimension. In return, the humor critic may get a small payout taken from the User's earnings for consumed Content that is selected based in part upon their recommendations and guidance” ¶0350; Fig 7 (790); Fig 18 (1830, 1840 and 1850); Fig 19 (1940)) Examiner note: Also, refer to ¶0345 to learn more about the visualization tools to predict marketing recommendations based on a user’s match/preferences and ¶0223 and ¶0306 for recommendation examples. Finally, refer to ¶0222 and ¶230 for more examples and ¶0338 regarding the system’s statistics for product/services recommendations.

Regarding claims 4 and 13: 
Publicover, as shown in the rejection above, discloses the limitations of claims 1, 8 and 15.
Publicover further teaches:
wherein the user data is indicative of the personal preferences of the user, and comprises at least one of online browsing activities of the user, preconfigured stand of the user on the one or more socio-ethical causes, demographic profile of the user, social media profiles of the user, social circle relations data of the user, and user's responsiveness to information on the internet, (“FIG. 41 is a flowchart of a particular system for purchasing goods online. The end user signs up for the system and downloads software for use on a local computer. The user then uses the software to create a customized profile, which may include one or more of demographic information, income level, interests/hobbies, geographic location, type of buyer, and search intentions. The user then uploads the customized profile to a database.” ¶0663; Fig 12 (1214); Fig 41 (4108 and 4110)) Examiner note: Also, refer to ¶0388 for matches based on user’s friends and their similar “values, ethics, politics, religious beliefs, tastes, preferences, common friends, purchases, or other possible links to each other” and ¶0150 for “advertising targeting” based on the user’s interests/values.  
and wherein the organization data further comprises stated stand of the at least one of the set of organizations on the one or more socio-ethical causes, and wherein the preconfigured stand of the user or the stated stand of the at least one of the set of organizations comprises one of a pro-stand, an anti-stand and a neutral stand on the one or more socio-ethical causes. (“For example, a User may select likeminded humor critics in their Profile and only consume Content that has been previously reviewed by one of these critics that they trust and given a positive rating in the humor dimension. In return, the humor critic may get a small payout taken from the User's earnings for consumed Content that is selected based in part upon their recommendations and guidance” ¶0350; Fig 7 (790); Fig 18 (1830, 1840 and 1850); Fig 19 (1940)) Examiner note: Also, refer to ¶0345 to learn more about the visualization tools to predict marketing recommendations based on a user’s match/preferences and ¶0223 and ¶0306 for recommendation examples. Finally, refer to ¶0222 and ¶230 for more examples and ¶0338 regarding the system’s statistics for product/services recommendations.

Regarding claims 5 and 14: 
Publicover, as shown in the rejection above, discloses the limitations of claims 1, 8 and 15.
Publicover further teaches:
wherein the user's preconfigured stand on the one or more socio-ethical causes is captured based on a user input via a first user interface. (“The User mobile Device (740) adds information (745) to the User Profile database (720) including current location information and selected choices (780). The Arkiïs™ servers identify matches for the User (750) based upon in part upon their User Profile database (720) such as their current location and current time and the Goods & Services Provider Profile database (730) such as store locations, Products, prices, shelf information, services, hours, and interests.” ¶0215; Fig 12 (1214); Fig 7 (745; 780); Fig 37) Examiner note: Also, refer to ¶0626-632 for user interface details; ¶0016-17 for content recommendation control based on a user’s social, ethical and moral values/reasons and ¶0230 for an example. 

Regarding claims 6 and 15: 
Publicover, as shown in the rejection above, discloses the limitations of claims 1, 8 and 15.
Publicover, further teaches:
wherein the stated stand of the at least one of the set of organizations is based on one or more of social profile data, organization website data, and corporate social responsibility data associated with the at least one of the set of organizations. (“a symbol, certificate, or Visualization can be utilized that quickly surmises how well an item matches the values and desires of the one or more Users. Such a certificate can display information in a clear and concise manner by format, terminology, imagery or symbols, to concisely convey and/or summarize information to a User without that User being compelled to delve into the body of the advertisements or information being pushed to them, and can be performed without that User's privacy being infringed. In addition, it is possible for Users and groups (or even Providers and Advertisers) to receive some sort of integrity rating that quantifies how well a User or group matches their stated purchasing predictions and behavior. This rating permits advertisers to more accurately gauge whether paying a User or group to consume their advertisement is reasonable in light of the relationship between their stated intentions and their actual behavior… Such integrity ratings may go both ways as to Providers and Users and help ensure that proper economic (or moral) efficiencies are being sustained within the system.” ¶0020; Fig 12 (1214)) Examiner note: Under BRI, the organization(s)’ stated stand is being interpreted as the user’s “certificate” and its “integrity rating” which reflects their social or cause stand based on their captured profile information. 

Regarding claims 7 and 16: 
Publicover, as shown in the rejection above, discloses the limitations of claims 1, 8 and 15.
Publicover further teaches:
further comprising capturing a vote of the user on the stand of the at least one of the set of organizations for at least one socio-ethical cause from the one or more socio-ethical causes via a second user interface. (“For example, the Users of the User Devices 160 can be grouped into a static or dynamic shared advertising group (e.g., based on various criteria, such as Physical Proximity, Virtual Proximity, explicit grouping by the Users, grouping based on receiving the same Content on the Device 140, or based upon the group's values, ethics, goals, standards, stated Consumer Assertions, etc.). Targeted advertising can be provided to the shared advertising group (i.e. SyncGroup)…For example, a group may indicate intent to only ever purchase certified organic food, or non-GMO food. Such a Profile may prevent such a group from receiving fast-food advertisements or the like. Nor would a fast-food advertiser likely desire to push its advertising to such a group.” ¶0150; Fig 15 (1540,1550, 1560 and 1580); Fig 20 (2004; 2008 and 2010 or 2012)) Examiner note: Under BRI, the capturing step of a user’s vote based on their stand is being interpreted as the “indicate[d] intent” that a group of users (individually and in combination) can elect through their behavior, “rules” or “votes” towards a product/service (refer to ¶0384 and ¶0435) and the option of “flagging” or “filtering” content (refer to ¶0303 and ¶0501). Also, refer to ¶0156 for process details and ¶0252 for an example.

Regarding claims 8 and 17: 
Publicover, as shown in the rejection above, discloses the limitations of claims 1, 8 and 15.
Publicover further teaches:
further comprising weighting the vote associated with the user based on the user data. (“Alternatively, a User may provide their own formula for computing an adjusted price that includes as input the various metrics of Independent Reviewer Certification for Products in the Arkiïs™ system. Such formulas may weight the various factors that are inputs differently according to their relative assessed importance. Such formulas may require as input information from a User's Profile, information from an Independent Reviewer Certification, and/or information about a Product, merchant, or store.” ¶0217; Fig 29 (2980)) Examiner note: Also, refer to ¶0333 and ¶0345 to learn about “predictive weights” details to recommend new content to the user, as well ¶0484 for Fig. 29 information, and ¶0339 and ¶0348 for examples. 
Claim Rejections - 35 USC § 103
       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Publicover (U.S. Pub No. 20160253710 A1) in view of D-Sempre: Learning Deep Semantic-Preserving Embeddings for User interests-Social Contents Modeling (referred to as Ma hereafter by the examiner).
Regarding claims 9 and 18: 
Publicover, as shown in the rejection above, discloses the limitations of claims 1, 8 and 15.
Publicover further teaches:
wherein the one or more socio-ethical causes are extracted from the at least one of the news feed data and the social feed data using a machine-learning based topic discovery model and wherein the machine-learning based topic discovery model facilitates discovery of the one or more socio-ethical causes by determining hidden semantic structures in large collections of unstructured text bodies within the at least one of the news feed data and the social feed data. (“Arkiïs™ may deduce which aspects of a User's Profile are not easily automatically built from collected data sources and occasionally prompt the User to fill in some of these details. For example, a large portion of a User's Profile may be automatically built from the details of their purchasing histories, but statistical analysis may show that purchase histories poorly correlates with a User's political preferences, therefore, a User may be asked to manually supply information about their political ideology such as illustrated in FIG. 11 data entered manually by User on web page 1120, data entered manually by User on telephone call prompt tree 1130, or data entered manually by User on mobile device app 1140.” ¶0335; Fig 11 (1110; 1120; 1140 and 1150); Fig 12 (1214)) Examiner note: Under BRI and in light of the applicant’s specifications in ¶029, the topic discovery model is being interpreted as the collection of data such as “political preferences” as a topic for this specific example above. Also, refer to ¶0414 to learn about “filtering” Champions based in a “topic area” and “integrity ratings”; ¶0341 for user’s activity based on “mobile device data” details and ¶0638-640 regarding the criteria used for “targeting advertisements” which includes “search intentions to fit their specific product or goal”. 

However, Publicover does not explicitly teach the determination of “hidden semantic structures from large collections of unstructured text bodies”. However, Ma which is prior art directed to the proposal of “a novel deep learning framework for user interests-social contents modeling” (see abstract and introduction section). 
determining hidden semantic structures in large collections of unstructured text bodies within the at least one of the news feed data and the social feed data. (“we design a dedicated two-branch neural network that maps the social contents and users into a same latent semantic space. We first mine and parse the heterogeneous social media feeds, i.e. textual content, visual content, social context and social relations. Then, a large-margin objective is developed to learn the hybrid embeddings from these multi-modal data collectively. Particularly, in the learned latent space, we want data with similar semantic meaning to be close to each other. So we combine a cross-instance distance constraint with a within-instance semantic-preserving constraint so that the hybrid embeddings (term Deep Semantic-Preserving Embeddings (D-Sempre)) are capable of preserving the hidden semantic structure from the training data. Subsequently, ranking results can be calculated by the learned DSempre when given a user and a social post. Generally, the proposed user interests-social contents modeling scheme can be utilized in many social media application scenarios, especially personalized recommendation and summarization.” Third Paragraph, 1 Introduction section, p. 1; Figs 1 – 3 and 8) Examiner note: Under BRI, the determination step has been interpreted as the execution function of the  “Deep Semantic-Preserving Embeddings (D-Sempre))” which can preserve “the hidden semantic structure from the training data” that can be social posts. Also, refer to First Paragraph, 4.4 Case study section, p. 8 for more detailed example.

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have provided Publicover with the function of determining hidden semantic structures which can be found in images, videos, audio and text, from “news feed data and the social feed data” as taught by Ma because it would be “obvious to try” to include and uniformly aggregate data formats in a normalized manner that can further describe and depict what the user’s interests and preferences without wasting any of the rich information the user might hint when publishing or liking on social media content as these are essential to recommend accurate and highly personalized product or service offers to the consumer. Also, Ma recognizes that “recent proliferation of social networks has revolutionized everyone’s life, and users have an emerging need to explore interesting contents (such as images, videos and articles), which makes the nature of social network gradually shifted from the conventional user-centric networks such as Facebook (i.e. friendship based) to content-centric social networks such as Twitter, Pinterest and Flickr. Therefore, user interests-social contents modeling, i.e. capturing correlations between users’ interests with the contents on social media, has become a hot topic because of its promising application prospect, e.g. personalized recommendation [4, 39, 43] and summarization [3, 9, 34–36] on social networks” (First Paragraph, 1 Introduction section, p. 1).

Conclusion
         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sandow (U.S. Pub No. 20130268395 A1) is pertinent because it “relates to a system and method for automated, targeted selection and distribution of products to consumers.”
Kawasaki (WO Pub No. 0008573 A1) is pertinent because it is “method and system for monitoring the use of the Internet by users and generating profile data for use in targeting users according to their interests.”
Engle (U.S. Pub No. 20080097867 A1) is pertinent because it is “a system and/or a method of collaborative filtering based on attribute profiling is disclosed.”
Amer-Yahia (U.S. Pub No. 20090164897 A1) is pertinent because it is about “methods and systems [that] are provided for providing recommendations to users of a computer-based network of items of potential interest to the users.”

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ivonnemary Rivera Gonzalez whose telephone number is (571)272-6158. The examiner can normally be reached Mon - Fri 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IVONNEMARY RIVERA GONZALEZ/Examiner, Art Unit 3687                                                                                                                                                                                                        
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687